Case 1:16-cv-00861-ALC Document 109 Filed 12/13/18 Page 1 of 1

 

USDC SDNY
DOCUMENT ELECTRONICALLY
UNITED sTATES DIsTRICT CoURT FD%§§
soUTHERN DISTRICT oF NEW YoRK DATE'M__~_ { ig
CoMMoDITIEs & MINERALS
ENTERPRISE LTD.,
Pla“‘“ff’ 1:16-cv-00861 (ALC)
-against-

ORDER
CVG FERROMINERA ORINOCO, C.A.,

Defendant.

 

 

ANDREW L. CARTER, JR., United States District Judge:

Pursuant to the conference held before the Court on December lZ, 2018, Plaintiff is
granted leave to file its motion to lift the Stay in this case and leave to file its motion for turnover
of funds. Plaintiff”s motions are due on December 21, 2018. Defendant’s opposition is due on

January 22, 2019.

 

so oRDERED.
l)ated: December 13, 2018 VM/ 7 £/&`_' %
New York, Nevv York ANDREW L. CARTER, JR.

United States District Judge

 

